DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Claims Pending
Claims 1-27 will be examined on the merits.

Priority
The present application filed on 30 November 2021 claims the benefit of U.S. Provisional application number 63/129276 filed on 22 December 2020.


 Drawings
The petition to accept colored drawings has been granted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 24 are rejected under 35 U.S.C. 112, (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

In claim 5, line 3, the recitation “listed in Table 1” should be deleted as stated in MPEP 2173.05(s).

Claim 24, line 3, is rejected on the basis that it contains an improper Markush grouping of alternatives. Applicant can obviate this rejection by amending the term “comprising” to read                --consisting of--. Correction is needed. See also MPEP § 2111.03.

Specification
On page 4 of the specification, between paras [0025] and [0026], Applicant should either delete “TABLE 1:” since the information disclosed is not in table format or put the information into table format. Correction is needed.


Summary
Claims 1-4,  6-23 and 25-27 are found to be allowable.  


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661